Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 7, 2014

                                    No. 04-13-00094-CV

                Dr. Hector FARIAS and Voices in Democratic Action (VIDA),
                                       Appellants

                                               v.

                    Eduardo A. GARZA and Uni-Trade Forwarding, L.C.,
                                      Appellees

                  From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2012-CVT-001496-D1
                          Honorable Fred Shannon, Judge Presiding


                                       ORDER
Sitting:      Catherine Stone, Chief Justice
              Sandee Bryan Marion, Justice
              Patricia O. Alvarez, Justice

       Appellees' motion for extension of time to file motion for rehearing and motion for en
banc reconsideration is hereby GRANTED. Time is extended to February 20, 2014.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of February, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court